ORDER

PER CURIAM:
Phillip Wayne Wright (Husband) appeals from the trial court’s order dissolving his marriage to Teresa Lou Wright (Wife). Husband claims the trial court erred by: (1) awarding custody of the parties’ two minor children to Wife because the custody decision was not supported by the evidence and erroneously applied the law; (2) ordering Husband to pay $2,500 of Wife’s attorney fees because Wife was capable of paying her own fees and was guilty of financial misconduct; and (3) awarding Wife all property currently in her possession because it is a misapplication of the law to award nonmarital property to anyone other than the owner of it.
The judgment of the trial court is affirmed. Rule 84.16(b).